DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities:  
Claim 6 is missing a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16, 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "the upper surfaces" in line 10 and line 11 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “inward-facing surfaces” previously recited in claim 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claims 2-16 are rejected by virtue of depending on claim 1.
Regarding claim 23, the phrase "a plurality of cut-outs" in line 2 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a cut out having a plurality of semi-circular sections” recited in claim 17. For the purpose of compact prosecution, they are interpreted to be the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sos (US 2016/0213889).
Regarding claim 1, Sos discloses 
A clamp (100, figs. 1A-1F, 3A-3F, 16A-16B) for facilitating guidewire storage (figs. 3A-3F and par. 0004), the clamp (100, figs. 3A-3F) comprising: 
a first portion (bottom portion 120, see figs. 3A/3C. See also figs. 1A-1F), a second portion (top portion 110/300, see figs. 3A/3C. See also figs. 1A-1F), and a pivotable portion (140, figs. 3A/3C. See also figs. 1A-1F) therebetween; 
an interior channel (330, pars. 0059-0060 and figs. 3E-3F) in the first or second portion (see figs. 3A/3C) configured to allow a guidewire (GW shown in fig. 3F) to be advanced therethrough (pars. 0059-0060); and 
a proximal adapter (proximal end portion of 300, figs. 3A/3C) coupled to the interior channel (330) and adapted to be removably coupled to a guidewire storage tube (Examiner notes: the limitation “adapted to be removably coupled to a guidewire storage tube” is interpreted as functional limitation, and the limitation “a guidewire storage tube” is not positively claimed. See fig. 3C, the proximal portion of 300 is capable of removably coupling to a guidewire storage tube), 
wherein the first (120) and second (110/300) portions are foldable or pivotable relative to one another about the pivotable portion (140) to open or close the clamp (see figs. 1A-1B and 3A-3F), and 
wherein the first (120) and second (110/300) portions comprise inward-facing surfaces (surfaces of 110 and 120 with teeth shown in figs. 1A-1F) configured to approximate or contact one another when the clamp (100) is closed (see figs. 1B, 1D-1F), the upper surfaces (surfaces of 110 and 120 with teeth shown in figs. 1A-1F) having one or more surface features (teeth shown in figs. 1A-1F) to facilitate capture of the guidewire between the upper surfaces of the first and second portions (see fig. 1F).
Regarding claim 2, Sos discloses 
The clamp of claim 1, wherein the one or more surface features comprise a high friction material or coating (1600, fig. 16A-16B and see par. 0007).
Regarding claim 3, Sos discloses 
The clamp of claim 2, wherein the high friction material or coating is soft and compliant so as to minimize damage to a guidewire captured between the first and second portions (see par. 0007).
Regarding claim 4, Sos discloses 
The clamp of claim 1, wherein the proximal adapter (proximal end portion of 300, figs. 3A/3C) is a male adapter sized and shaped to fit an interior of a guidewire storage tube (Examiner notes: the limitation “sized and shaped to fit an interior of a guidewire storage tube” is interpreted as functional limitation, and the limitation “an interior of a guidewire storage tube” or “a guidewire storage tube” is not positively claimed. See the proximal end portion of 300 in figs. 3A and 3C, it is capable of fitting an interior of a guidewire storage tube).
Regarding claim 5, Sos discloses 
The clamp of claim 1, wherein the proximal adapter (proximal end portion of 300, figs. 3A/3C) is a female adapter sized and shaped to fit an exterior of a guidewire storage tube (Examiner notes: the limitation “sized and shaped to fit an exterior of a guidewire storage tube” is interpreted as functional limitation, and the limitation “an exterior of a guidewire storage tube” or “a guidewire storage tube” is not positively claimed. See the proximal end portion of 300 in figs. 3A and 3C, it is capable of fitting an exterior of a guidewire storage tube).
Regarding claim 6, Sos discloses 
The clamp of claim 1, wherein the one or more surface features (teeth shown in figs. 1A-1F) comprise teeth, ridges, or ribs to facilitate capture of one or more guidewire loops when the clamp is closed (see figs. 1A-1F).
Regarding claim 7, Sos discloses 
The clamp of claim 1, wherein the first portion comprises a first set of teeth (see figs. 1A-1B for the top portion with a first set of teeth) and the second portion comprises a second set of teeth (see figs. 1A-1B for the top portion with a first set of teeth), the first and second sets being complementary to one another (see figs. 1B, 1D or 1E).
Regarding claim 8, Sos discloses 
The clamp of claim 7, wherein the first and second set of teeth fit within one another when the first and second portions are folded to close the clamp (see fig. 1D).
Regarding claim 9, Sos discloses 
The clamp of claim 7, wherein tips of the first and second set of teeth abut one another when the first and second portions are folded to close the clamp (see fig. 1E).
Regarding claim 10, Sos discloses 
The claim of claim 1, wherein the one or more teeth (teeth of 110/120 shown in figs. 1A-1F) shaped to accommodate one or more guidewire loops comprises a plurality of cut-outs arranged in series (see figs. 1A-1F), each cut-out being configured to accommodate a single guidewire loop (see figs. 1A-1F).
Regarding claim 11, Sos discloses 
The clamp of claim 1, wherein the one or more teeth (teeth of 110/120 shown in figs. 1A-1F) shaped to accommodate the one or more guidewire loops comprises a cut-out having a plurality of semi-circular sections (see figs. 1A-1B, 1D-1F), the cut-out being configured to accommodate a plurality of guidewire loops (see figs. 1A-1F).
Regarding claim 12, Sos discloses 
The clamp of claim 1, further comprising a first end (120a) coupled to the first portion (120) and a second end (110a) coupled to the second portion (110), the first and second ends being removably coupleable to one another (par. 0056 and figs. 1A-1C).
Regarding claim 13, Sos discloses 
The clamp of claim 12, wherein the first end (120a) comprises one or more teeth (123, fig. 1C) to capture the second end (110a) when the first (120) and second (110) portions are folded or pivoted relative to one another to close the clamp (see fig. 1B).
Regarding claim 14, Sos discloses 
The clamp of claim 1, further comprising a guidewire introducer (300, figs. 3A-3F) coupled to the interior channel (330), wherein the guidewire introducer (300) has a guidewire lumen (lumen of 300, see fig. 3A) open to the interior channel (330), an open proximal end (proximal end of 300) to receive the guidewire and direct the guidewire into the guidewire lumen (lumen of 300), and a distal funnel tip (320) to couple with a proximal hub of a catheter (Examiner notes: “the guidewire” and “proximal hub of a catheter” are not positively claimed. See par. 0009).
Regarding claim 15, Sos discloses 
The clamp of claim 14, wherein the guidewire introducer further comprises a grasping mechanism to secure the guidewire received in the guidewire lumen (see par. 0009).
Regarding claim 16, Sos discloses 
The clamp of claim 14, wherein the guidewire introducer is removably coupled to one or more of the first or second portions (see par. 0009).
Regarding claim 17, Sos discloses 
A clamp (100, figs. 1A-1F, 3A-3F, 16A-16B) for facilitating guidewire storage (figs. 3A-3F and par. 0004), the clamp (100, figs. 3A-3F) comprising: 
a first portion (bottom portion 120, see figs. 3A/3C. See also figs. 1A-1F), a second portion (top portion 110/300, see figs. 3A/3C. See also figs. 1A-1F), and a pivotable portion (140, figs. 3A/3C. See also figs. 1A-1F) therebetween; 
an interior channel (330, pars. 0059-0060 and figs. 3E-3F) in the first or second portion (see figs. 3A/3C) configured to allow a guidewire (GW shown in fig. 3F) to be advanced therethrough (pars. 0059-0060); and 
a proximal adapter (proximal end portion of 300, figs. 3A/3C) coupled to the interior channel (330) and adapted to be removably coupled to a guidewire storage tube (Examiner notes: the limitation “adapted to be removably coupled to a guidewire storage tube” is interpreted as functional limitation, and the limitation “a guidewire storage tube” is not positively claimed. See fig. 3C, the proximal portion of 300 is capable of removably coupling to a guidewire storage tube), 
wherein the first (120) and second (110/300) portions are foldable or pivotable relative to one another about the pivotable portion (140) to open or close the clamp (see figs. 1A-1B and 3A-3F), 
wherein the first (120) and second (110/300) portions comprise inward-facing surfaces (surfaces of 110 and 120 with teeth shown in figs. 1A-1F) configured to approximate or contact one another when the clamp (100) is closed (see figs. 1B, 1D-1F), the inward-facing surfaces (surfaces of 110 and 120 with teeth shown in figs. 1A-1F) having one or more surface features (teeth shown in figs. 1A-1F) to facilitate capture of the guidewire between the inward-facing surfaces of the first and second portions (see fig. 1F),
10663558_1.docx-12-WSGR Docket No. 41145-706.201 wherein the one or more surface features (teeth shown in figs. 1A-1F) comprise teeth, ridges, or ribs to facilitate capture of one or more guidewire loops when the clamp is closed (see figs. 1A-1F), 
wherein one or more of the first (120) or second (110/300) portions comprise one or more teeth (teeth of 110 and 120 shown in figs. 1A-1F), 
wherein the one or more teeth (teeth of 110 and 120 shown in figs. 1A-1F) are shaped to accommodate one or more guidewire loops (see fig. 1F), 
wherein the one or more teeth (teeth of 110/120 shown in figs. 1A-1F) shaped to accommodate the one or more guidewire loops comprises a cut-out having a plurality of semi-circular sections (see figs. 1A-1B, 1D-1F), the cut-out being configured to accommodate a plurality of guidewire loops (see figs. 1A-1F), and 
wherein the clamp further comprises a soft membrane (1600) over at least a portion of the cut-out (see figs. 16A-16B and par. 0076).
Regarding claim 18, see the rejection of claim 7.
Regarding claim 19, see the rejection of claim 8.
Regarding claim 20, see the rejection of claim 9.
Regarding claim 21, see the rejection of claim 4.
Regarding claim 22, see the rejection of claim 5.
Regarding claim 23, see the rejection of claim 10.
Regarding claim 24, see the rejection of claim 2.
Regarding claim 25, see the rejection of claim 3.
Regarding claim 26, see the rejection of claim 12.
Regarding claim 27, see the rejection of claim 13.
Regarding claim 28, see the rejection of claim 14.
Regarding claim 29, see the rejection of claim 15.
Regarding claim 30, see the rejection of claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783